Citation Nr: 0509567	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
January 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

In his substantive appeal (VA Form 9), the veteran requested 
a Board hearing in Washington, D.C., before a Veterans Law 
Judge.  In March 2005, the veteran indicated that he no 
longer desires a Board hearing and wishes for a decision to 
be made on his appeal.  As such, the veteran's request for a 
Board hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2004).

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran is service-connected for panic disorder with 
agoraphobia and major depression, evaluated as 70 percent 
disabling; traumatic arthritis of the cervical spine, history 
of right thoracic outlet syndrome, evaluated as 30 percent 
disabling; and chronic tension headaches, evaluated as 30 
percent disabling.   

2.  The veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Board's decision 
herein is completely favorable and, as such, no further 
action is required to comply with the VCAA and implementing 
regulations.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran is service-connected for panic 
disorder with agoraphobia and major depression, evaluated as 
70 percent disabling; traumatic arthritis of the cervical 
spine, history of right thoracic outlet syndrome, evaluated 
as 30 percent disabling; and chronic tension headaches, 
evaluated as 30 percent disabling.  Thus, his combined 
disability evaluation, under 38 C.F.R. § 4.25, is currently 
90 percent.

As the veteran has more than two disabilities, with his 
service-connected panic disorder rated as 70 percent 
disabling and sufficient disability to bring the combined 
rating to 90 percent, the Board finds that the veteran meets 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
As such, the remaining inquiry is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  For the 
following reasons, the Board finds that the veteran's 
service-connected disabilities have rendered him 
unemployable.

According to the veteran's Application for Increased 
Compensation Based on Unemployability received in January 
2004, he indicated that his service-connected disabilities 
precluded him from securing or following any substantially 
gainful occupation.  On his application, the veteran reported 
that he completed college and did not receive additional 
education or training.  He also stated that he last worked 
for the Department of Defense as a paralegal specialist from 
November 1989 to the present time, with time lost due to his 
service-connected disabilities in November 2003, December 
2003, and January 2004.  The veteran indicated that he last 
worked full time in November 2003 and became too disabled to 
work in the same month. 

VA treatment records reflect that, in March 2003, the veteran 
reported an increased frequency and intensity of his panic 
attacks.  In April 2003, it was noted that the veteran 
continued to have panic attacks.  The veteran sometimes had 
to leave work because of such and apparently had an 
understanding with his employers about his condition.  

A May 2003 statement from the veteran's immediate supervisor 
at Defense Finance and Accounting Service indicates that the 
veteran had taken 43 hours and 15 minutes of leave over the 
last nine weeks and identified 34 hours and 15 minutes of 
this leave as relating to anxiety or nervous spells on his 
leave request forms.  The veteran's supervisor stated that it 
seemed that the veteran's complaints concerning anxiety 
attacks had increased over the last few months.  

A June 2003 VA record reflects that the veteran missed two 
and a half days of work due to back and neck pain, followed 
by a headache.  Also in June 2003, the veteran reported 
worsening panic attacks, anxiety, and depression for the last 
eight to nine months.  It was noted that the veteran was 
currently experiencing panic attacks once a day.  He had been 
easily agitated at work and had been given less work 
assignments.  

A June 2003 VA examination reveals that the veteran's panic 
symptoms have worsened over the last year to the point that 
the veteran was having interpersonal difficulty in a variety 
of settings including work, social interactions, and marital 
difficulty.  The veteran was also having difficulty with 
performance, flexibility, productiveness, and attendance at 
work.  He had missed frequent days from work and was severely 
back-logged in his productivity.  The veteran appeared to be 
severely affected by his anxiety and depressive symptoms that 
are more likely than not related to his service-connected 
condition of neurosis.  Such symptoms were leading to 
considerable impairment in reliability, flexibility, and 
efficiency, which then leads to industrial impairment.  Under 
the veteran's current treatment regime, the examiner stated 
that it was likely that his negative cycling and worsening of 
symptoms will continue to the point that he loses his 
marriage and may ultimately lose his job.  With proper 
treatment, the examiner indicated that the veteran may have 
significant resolution of his symptoms.  

VA treatment records reveal that in November 2003, the 
veteran was receiving less job assignments, although his boss 
seemed accepting and understanding.  In January 2004, it was 
noted that although the veteran did not have a diagnosis, 
namely panic disorder with agoraphobia, typically categorized 
as a severe mental impairment, he was experiencing 
psychopathology severe enough to prevent him from returning 
to work.  

A January 2004 statement from the veteran's treating VA 
physician reveals that the physician had been seeing the 
veteran since June 2003 and had treated him for his mental 
condition.  Such statement indicated that the veteran was 
currently unemployable and would benefit from time off.  The 
physician stated that given the nature of the veteran's 
mental illness, such may last over 12 months.  

January 2004 letters regarding the veteran's application for 
VA vocational rehabilitation benefits reflects that the 
counseling psychologist determined that the veteran could not 
benefit from Chapter 31 Vocational Rehabilitation and 
Employment Services as the attainment of a vocational goal 
did not appear to be responsibly feasible.  It was noted that 
the decision was based on recent medical information from a 
VA Medical Center that indicated that the veteran was 
suffering from daily panic attacks and serious 
psychopathology.  The hospital reports also revealed that the 
veteran required daily observation for adjustment of 
medication and for such purpose, the veteran was accepted 
into the Day Hospital program.  The signing psychologist also 
indicated that he received a note from the veteran's primary 
physician at the VA Medical Center stating that the veteran 
was not considered employable for at least 12 months based on 
his emotional condition.  It had also been reported that he 
missed a considerable amount of time from his employment.  

A VA treatment record dated in February 2004, as well as a 
February 2004 letter from the veteran's treating physician, 
reveals that the veteran was able to maintain employment 
until one year previously.  The veteran stated that he was 
unable to work due to disabling panic attacks and severely 
impaired concentration.  The physician indicated that, 
without treatment, the veteran's symptoms would continue to 
be disabling for more than 12 months.  The physician also 
stated that the veteran's reported history of being unable to 
work for the past year did increase the risk for continued 
disability; however, he was able to be successfully employed 
for many years prior to the escalation of his symptoms, the 
physician did not see any reason, at the present time, why 
the veteran could not return to his prior level of 
functioning with adequate treatment.  

A March 2004 VA record indicates that the veteran worked for 
over 17 years and that his panic symptoms began to worsen 
over the last three years, leading to increased absences and 
eventually, the veteran's inability to go to work.  The 
veteran's treating physician indicated that the veteran was 
temporarily disabled.  

An April 2004 award letter from the Social Security 
Administration indicates that the veteran became disabled on 
November 15, 2003.  The veteran's primary diagnosis was 
organic mental disorders (chronic brain syndrome) and his 
secondary diagnosis was anxiety related disorders.  

A July 2004 VA record indicates that the veteran was 
unemployed and on disability retirement.  The veteran 
reported that his anxiety symptoms have devastated his daily 
functions and kept him from working.  

In August 2004, the veteran's current VA physician stated 
that he was being treated for a mental disorder and he was 
not capable of performing his duty at work productively.  The 
VA physician opined that the veteran was unemployable due to 
a mental illness.    

An October 2004 VA treatment record reflects that the veteran 
reported having panic attacks for the past 22 years, but they 
have worsened in the last few years and he now has them 
daily.  In the last year, the veteran quit his job due to the 
anxiety and stated that he leaves his house as little as 
possible.  It was recorded that the veteran was unemployed 
and received social security disability and service-connected 
pension.  He had worked as a paralegal specialist for about 
13 years, until one year ago.  

The Board notes that one of the veteran's treating physicians 
indicated in February 2004 and March 2004 that the veteran 
was temporarily disabled and, with adequate treatment, the 
veteran could return to his prior level of functioning.  
However, subsequent treatment records and physician 
statements indicate that the veteran is still unable to work 
due to his anxiety and panic attacks.  As such, resolving all 
doubt in the favor of the veteran, the Board finds that he is 
entitled to a TDIU rating.


ORDER

Entitlement to a TDIU rating is granted. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


